Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
El resultado al que se llega en la opinión que emite una mayoría de los integrantes del Tribunal en el presente caso —desestimación de la acción radicada por la parte deman-dante contra el Municipio de San Juan por no haber dicha parte cumplido con el requisito exigido por el Art. 15.003 de la Ley de Municipios Autónomos del Estado Libre Aso-ciado de Puerto Rico de 1991, Ley Núm. 81 de 30 de agosto de 1991 (21 L.P.R.A. sec. 4703)— es uno que, no hay duda, es correcto.
Ello así ya que si el legislador tuvo en mente alguna situación de hechos en particular al aprobar el referido es-tatuto —que exige que se le dé notificación a los municipios de la ocurrencia de un accidente dentro del término de no-venta (90) días, contado el mismo, de ordinario, desde el momento en que la parte demandante sufre el alegado ac-cidente— lo fue precisamente la situación de hechos a que se refiere la demanda que dio origen al presente recurso.
En otras palabras, el recurso ante nuestra considera-ción plantea la “clásica” situación de hechos contra la cual el legislador precisamente quiso “proteger” a los municipios. Esto es, el caso en que una persona, alegada-mente, sufre un accidente en una vía pública, o facilidad, bajo el control y supervisión de un municipio, la ocurrencia del cual, de ordinario, el municipio desconoce y en relación con el cual, de no informársele el mismo en un tiempo re-lativamente corto, eZ municipio no podría: “investigar [en tiempo] los hechos que dan origen a la reclamación”; “pro-*258piciar un pronto arreglo de” la reclamación; inspeccionar el “lugar del accidente antes de que ocurran cambios” y/o arreglar el desperfecto con el propósito de evitar la ocu-rrencia de otros accidentes; “descubrir el nombre de las personas que tienen conocimiento de los hechos y entrevis-tarlas mientras su recuerdo es más confiable”; “mitigar el importe de los daños sufridos”; etc. Véase Mangual v. Tribunal Superior, 88 D.P.R. 491, 494 (1963).
¿Por qué entonces nuestra concurrencia ? ¿Por qué no es-tamos conformes con la opinión emitida por el Tribunal? Dos (2) son las razones principales que tenemos para ello. Examinémoslas.
I — l
En primer lugar, y dicho de la manera más llana y sen-cilla posible, el caso no amerita publicarse ni certificarse como “Opinión del Tribunal”; esto es, debió utilizarse el vehículo decisorio de la “Sentencia”. La “justificación o ex-plicación” que se brinda al respecto en la opinión mayori-taria no es convincente. Realmente resulta difícil visualizar que exista “conflicto” entre los tribunales de instancia res-pecto a la interpretación de la decisión que este Tribunal emitiera en Passalacqua v. Mun. de San Juan, 116 D.P.R. 618 (1985); decisión que, en nuestra opinión, es una extre-madamente sencilla de entender y de aplicar.
El asunto de la publicación de ponencias que deben ser certificadas como simples sentencias no es uno que deba ser descartado ligeramente. Como expresáramos en la opinión concurrente, de fecha 30 de enero de 1992, que emitiéra-mos en Canales v. Converse de Puerto Rico, Inc., 129 D.P.R. 786, 792-794 (1992):(1)
El pasado 28 de junio de 1991 —en la opinión concurrente y disidente que emitiéramos en Lasso v. Iglesia Pent. La Nueva *259Jerusalem, 129 D.P.R. 219, 245-246 (1991)— expresamos, en lo pertinente, que:
“Para que una ponencia en un caso normal y corriente, elaborada y suscrita por uno de los integrantes del Tribunal, pueda ser certificada como “Opinión del Tribunal” se requiere que la misma obtenga el voto de conformidad de por lo menos cuatro de los integrantes de este Foro judicial, en la situación en que todos sus miembros intervienen en el caso, o de por lo menos la “mitad más uno” de los Jueces que participan en el caso, en la alternativa de que algunos de sus integrantes se hayan inhibido o abstenido de intervenir en el mismo.
El voto de conformidad —a diferencia de cuando mera-mente se “concurre con el resultado”— que le brinda un Juez a la ponencia suscrita por uno de sus compañeros magistrados significa que ese Juez está conforme no sólo con el resultado a que se llega en la ponencia emitida sino que suscribe todos y cada uno de los fundamentos que se aducen en apoyo de ese resultado. Cuando meramente se “concurre con el resultado”, no se endosan necesariamente todos los fundamentos aducidos en la ponencia en apoyo del resultado a que se llega.
Dicha función es una que no puede ser descargada “ligera” o caprichosamente por los integrantes de un tribunal colegiado como el nuestro. Como es de todos conocido, una “Opinión del Tribunal” resulta obligatoria, como precedente, para nuestros tribunales de instancia. Ello, en palabras sencillas, significa que dicha Opinión constituirá derecho vinculante en relación con las decisiones que emitan los referidos tribunales de ins-tancia en el futuro en toda situación de hechos similar a la envuelta en el caso objeto de la “Opinión del Tribunal”. Ahí radica, naturalmente, la importancia de que los fundamentos legales que se aducen en una Opinión en apoyo del resultado propuesto sean jurídicamente correctos.
No hay duda, en resumen, que la determinación que a dia-rio tienen que hacer los integrantes de este Tribunal respecto a si endosan o no con su voto de conformidad las numerosas po-nencias que se circulan en el seno del Tribunal, y si éstas ame-ritan o no ser publicadas como “Opinión del Tribunal”, es una importante y fundamental para nuestro sistema de derecho. Es por ello que dicha determinación sólo debe ser el producto de un análisis jurídico objetivo y desapasionado; totalmente libre el mismo de consideraciones de amistad, enojo, o prejuicio personal.” ...
Hoy añadimos el hecho obvio de que no toda decisión emitida por este Tribunal amerita ser publicada como “Opinión del Tribunal”; ello aun cuando el resultado y los fundamentos en que se basa la misma sean correctos en derecho. Los integrantes de *260este Tribunal no deben perder de vista que las “Opiniones” tie-nen el propósito, entre otros, de establecer nuevas normas de derecho, aclarar y depejar situaciones jurídicas complejas y confusas, y suplir “lagunas” en nuestro ordenamiento. Cuando el caso ante nuestra consideración lo que plantea son cuestio-nes reiteradamente resueltas por el Tribunal, el vehículo deci-sorio a utilizarse debe ser el de la “sentencia”, la cual no esta-blece norma alguna ni constituye precedente obligatorio.
El uso indebido del mecanismo procesal de la “Opinión” puede hacerle un grave daño a la imagen y reputación de este Tribunal. Los integrantes de este Foro no podemos darnos el lujo de envolvernos en una fatua y estéril competencia númerica de quién es el Juez que más “opiniones” publica. Debemos man-tener siempre presente que la calidad de la justicia que un juez dispensa no se mide exclusivamente a base de estadísticas.
La Opinión mayoritaria emitida en el presente caso es un vivo ejemplo de uno de los graves males que han venido aque-jando al Tribunal durante los últimos seis (6) años: la publica-ción, como “Opinión”, de ponencias que deben ser certificadas como “sentencias”, las cuales, curiosamente, han venido consis-tentemente recibiendo el voto de conformidad de una mayoría del Tribunal por razones totalmente ajenas a las que propia-mente deben regir dichas determinaciones.
En la actualidad se encuentran pendientes de resolución final ante este Tribunal cientos de recursos, algunos de los cuales plantean cuestiones de fundamental importancia para nuestra ciudadanía y la clase togada en general. Es por ello que no alcanzamos a entender el por qué el Tribunal se envuelve en la preparación, redacción, y publicación de una ponencia como “Opinión del Tribunal” en relación con los hechos que plantea el presente recurso, el cual realmente debió de haber sido resuelto mediante una simple [sentencia] al efecto.
Aparte de constituir una estadística más —desde el punto de vista de “un caso más” que se resuelve mediante “Opinión y Sentencia”— la ponencia emitida en el presente caso no añade nada nuevo o significativo a nuestro acervo jurisprudencial. Dicho con el mayor respeto, la Opinión mayoritaria emitida en el presente caso no pasa de ser una pérdida de tiempo valioso. Nos vemos obligados a ocupar parte de ese tiempo para explicar, y demostrar, lo antes expresado con el propósito de que esta si-tuación no se repita en el futuro. (Enfasis suplido y en el original.)
*261Somos los primeros en aceptar que, habiendo ya el Juez suscribiente escrito en dos (2) ocasiones distintas sobre el antes mencionado tema, procede cuestionar la justificación para hacerlo nuevamente. En otras palabras, ¿por qué nuestra insistencia en el asunto y la emisión de una opinión concurrente en el presente caso ? La contestación resulta ser sorprendentemente sencilla.
La opinión mayoritaria emitida, a nuestro entender, re-sulta dañina y peligrosa para nuestro ordenamiento por cuanto la misma brinda la errónea impresión de que este Tribunal está dando “marcha atrás” respecto a la posición que asumiera en los casos: Romero Arroyo v. E.L.A., 127 D.P.R. 724 (1991);(2) Meléndez Gutiérrez v. E.L.A., 113 D.P.R. 811 (1983); Rivera de Vincenti v. E.L.A., 108 D.P.R. 64 (1978); Loperena Irizarry v. E.L.A., 106 D.P.R. 357 (1977); decisiones que aun cuando envuelven situaciones de hechos un tanto distintas —se trata de demandas contra el Estado Libre Asociado de Puerto Rico— son aplica-bles, por analogía, a la situación en que se demanda a un municipio.
Dicho de otra manera, la opinión mayoritaria emitida, al omitir toda referencia a las decisiones arriba menciona-das, puede tener el efecto nocivo de confundir a los tribu-nales de instancia en particular y a la profesión en general; situación que se complica, repetimos, al publicarse innece-sariamente la ponencia como “opinión” en lugar de una simple “Sentencia” y en vista del lenguaje tajante en que está redactada la misma.
No debe perderse de vista el hecho de que las disposi-ciones del citado Art. 15.003 de la Ley de Municipios Autó-nomos del Estado Libre Asociado de 1991, no son únicas en nuestro ordenamiento. Esto es, el legislador —en este res-*262pecto y aspecto— no sólo protegió a los municipios sino que igualmente protegió al Estado. Como es sabido, las dispo-siciones del Art. 2A de la Ley de Reclamaciones y Deman-das contra el Estado, 32 L.P.R.A. sec. 3077(a), son prácti-camente iguales a las del referido Art. 15.003.
En relación con el mencionado Art. 2A, hemos expresado —en Loperena Irizarry v. E.L.A., ante, págs. 359-360— que nuestra “jurisprudencia ha sido constante en sostener que la notificación previa al Estado en recla-maciones por daños y perjuicios originados en negligencia ..., si bien es requisito de cumplimiento estricto, no alcanza calidad de condición precedente juridiccional. ... Esta cali-ficación libera al tribunal de un automatismo dictado por el calendario y salva su fundamental facultad para conocer del caso y proveer justicia según lo ameriten las circunstancias”. (Enfasis suplido.)
Un año más tarde, en Rivera de Vincenti v. E.L.A., ante, pág. 69, dictaminamos que el “rigorismo desmedido en la exigencia de la notificación previa, que evade el elemento atemperante de justa causa’ provisto en el estatuto, no debe ser rémora en la evolución del pensamiento jurídico que tanto en la legislación como en la jurisprudencia está en marcha contra las inequidades residuales del otrora culto a la inmunidad del soberano, impulsado por el con-temporáneo concepto que iguala al Estado y al ciudadano ante el tribunal”. (Enfasis suplido.)
En Meléndez Gutiérrez v. E.L.A., ante, pág. 815, nos en-frentamos a una situación en que el Estado alegaba no haber sido notificado, conforme exige el mencionado Art. 2A, por un demandante que reclamaba daños y perjuicios, por “mala práctica de la medicina”, alegadamente sufridos mientras estuvo recluido en una institución hospitalaria del Estado. Al nuevamente evitar caer en la aplicación au-tomática del citado estatuto expresamos —manifestaciones que reiteramos en Romero Arroyo v. E.L.A., ante, en el año *2631992— que “en casos como en el presente —donde el riesgo de que la prueba objetiva pueda desaparecer es mínimo, donde hay constancia efectiva de la identidad de los testi-gos y donde el Estado, por tanto, puede fácilmente investi-gar y corroborar los hechos alegados en la demanda que se radique— no es de aplicación inexorable la citada See. 3077a por cuanto el objetivo que se persigue mediante la aplicación de la referida disposición legal no tiene razón de ser”. (Énfasis suplido.)
Enfatizamos, y repetimos, que esta “filosofía jurispru-dencial” de flexibilidad en la aplicación del referido Art. 2A de la referida Ley de Reclamaciones y Demandas contra el Estado, aun cuando establecida en casos de demanda radi-cados contra el Estado, es de aplicación —por analogía— en casos de demandas radicadas contra los municipios, y la misma debe ser mantenida bien presente por nuestros jue-ces de instancia al enfrentarse a cualquiera de las dos (2) antes mencionadas situaciones.
Debido a ello, y con el propósito de enfatizar ese hecho, es que hemos considerado procedente expresarnos por se-parado en el presente caso.

(1) 92 J.T.S. 9.


(2) 91 J.T.S. 5.